Citation Nr: 1607140	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the left ischium.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1958 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2012 and October 2014, the Board remanded this matter for additional development.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking an initial rating in excess of 10 percent for the residuals stemming from his left ischium fracture, which has been rated under the Diagnostic Code 5251-5252, which pertains to the limitation of extension and flexion of the thigh.

This matter was originally before the Board in September 2012, at which time the Board determined that a remand was necessary, in part, in order to afford the Veteran a VA examination so as to determine the current nature and severity of his left ischium fracture.  Such was accomplished in January 2013; however, in the Board's October 2014 remand, the Board determined that such examination did not adequately address all of the Board's inquiries.   

Specifically, the Board noted that the September 2012 remand had directed that the examiner should conduct range of motion testing, expressed in degrees, and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with this disability.  The remand further asked that, if pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner was instructed to indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip/thigh due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner was also asked to set forth any neurological manifestations of the Veteran's service-connected residuals of the fracture of the left ischium.  The Board found that the January 2013 VA examiner did not address such matters (although the Board parenthetically notes that the inquiry pertaining to neurological manifestations was, in fact, addressed), or the Veteran's reports of pain and its effect on functional impairment or restricted motion, which formed part of the basis of the Board's September 2012 remand.  As such, the matter was remanded in October 2014 for another VA examination.

In this regard, such was conducted in June 2015; however, while range of motion testing was conducted, with functional loss due to repetitive use, repeated use over time, flare-ups discussed, and the examiner found that pain was noted on examination in all ranges of motion (flexion, extension, abduction, adduction, external rotation, and internal rotation), resulting in functional loss, there was no indication as to when pain began and the degree to which such further limited hip motion.  

Consequently, another VA examination is required to comply with the Board's instructions and provide the Board with sufficient information on the Veteran's disability for rating purposes.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise to determine the current severity of his service-connected residuals of a left ischium fracture.

The entire claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

Based on the examination and review of the record, the examiner should identify the nature and severity of all manifestations of the Veteran's residuals of a left ischium fracture.  In order to ensure compliance with prior remand orders, the examiner is requested to specifically address:

(a) The Veteran's ranges of motion for the left hip.

(b) Determine whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with this disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins and the degree to which such further limited the Veteran's hip motion.

In performing such testing, the examiner should consider the Veteran's reports of pain and its effect on functional impairment and restricted motion.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

